Dykman, J.:
The principal object of this action was to foreclose the mortgage of the plaintiff and obtain the money secured thereby, by a sale of the mortgaged premises; as auxiliary relief, however, the plaintiff sought to procure the cancellation of the satisfaction of another mortgage on the same premises, held by the defendants Maekin and Yerplank. They defended the action and claimed priority for the-mortgage they held. The Special Term, on the trial of the action, decided in favor of the validity of the plaintiff’s mortgage, but decided that the mortgage held by Maekin and Yerplank was in their hands a lien prior to that of the plaintiff’s mortgage, and that the plaintiff was not entitled to subrogation to their rights under their mortgage and the guaranty of payment held by them from Ramsdell & Company.
That judgment was affirmed by the General Term, but on appeal to the Court of Appeals that court modified the judgment so as to subrogate the plaintiff to all the rights of Maekin and Yerplank, under their assignment of the mortgage held by them and the *348guarantee therein contained, on payment to them of the amount due-for principal, interest and costs, the Supreme Court having denied the plaintiff such right of substitution.
This judgment was made the judgment of the Supreme Court according to the law and practice, and now the plaintiff has obtained the order of the Special Term setting aside and vacating the judgment so modified and entered on the remittitur from the Court of Appeals, and granting leave to the plaintiff to file and serve a supplemental complaint.
From this order there is an appeal which presents a very serious obstacle in the way of the plaintiff. It has been seen by the statement already made that the judgment of the Supreme Court was not entirely reversed, but only that portion of it which denied to the plaintiff substitution to the place and rights of Mackin and Yerplank. The Court of Appeals held and decided that as to them the plaintiff was a junior incumbrancer and possessed all the rights incident to that relation; that she was entitled to the securities of the senior incumbrancer, and should be permitted to redeem the mortgage and acquire all the rights of the holders. The law of the case, therefore, is settled by the Court of Appeals and cannot be unfixed by any action of this court. The Supreme Court is without power to reverse the judgment of the Court of Appeals. Neither can it nullify the decisions of that court by setting aside its judgments entered on its remittitur in the Supreme Court. Because, if that could be done, then the Supreme Court would be in possession of the power to control all the judgments and decisions of the Court of Appeals. For this, of course, the respondent does’ not contend, and yet the argument put forward in her behalf, if followed to its logical conclusion, leads to that result. Doubtless the judgments of the Court of Appeals, after they become the judgments of the Supreme Court, may be opened and modified by this court in furtherance of justice in many ways, but they cannot be swept entirely aside.
The order appealed from therefore proceeds too far, and further than the necessities of the plaintiff require. She cannot litigate again the questions settled by the Court of Appeals in this action, and this court cannot place her in a position to do so by setting-aside the judgment of that court. The decision of that court *349would prevail even, if tbe record of its judgment was vacated. Tbe necessities of tbe plaintiff will be supplied by permission to file and serve her supplemental complaint, setting forth tbe. facts that have transpired subsequent to tbe filing of tbe original. Then she will be in a position to present all tbe new questions that have arisen and reap all tbe benefits of tbe decision of tbe Court of Appeals in lier favor.
The order appealed from should be reversed, so far as it vacates and sets aside tbe judgment in this action, and that part of tbe motion should be denied, and affirmed so far as it grants permission to file and serve a supplemental complaint, without costs of this appeal to either party.
Barnard, P. J., and Pratt, J., concurred.
Order modified by reversing that part of order which sets aside the judgment in this action, and affirmed so far as it permits tbe filing and serving of a supplemental complaint.